Order filed January 25, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-22-00009-CV
                                  ____________

                    DESIREE FELICIA SAPP, Appellant

                                       V.

DR. ROBERT ANDING OF PREVIA MEDICAL GROUP; THE WOMAN'S
      HOSPITAL OF TEXAS, AMERICAN MEDICAL ASSOCIATION,
                    JOHN DOES 1-5, Appellees


                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2021-76497

                                  ORDER

      The clerk’s record was filed January 10, 2022. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Order Denying Application for Temporary
Restraining Order signed December 2, 2021.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before February 8, 2022, containing the above listed document.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Wise, Spain, and Hassan.